          Case 1:20-cv-04789-MKV Document 46 Filed 08/10/21 Page 1 of 2


                                                                          USDC SDNY
                                                                          DOCUMENT
UNITED STATES DISTRICT COURT
                                                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                          DOC #:
                                                                          DATE FILED: 
 SERGIO TORRES, individually and on behalf of
 others similarly situated,

                            Plaintiff,

                         -against-                                  1:20-cv-04789-MKV

 GOLDEN HOME FURNITURE INC. d/b/a Golden                                   ORDER
 Home Furniture; 7 STAR HOME FURNITURE INC.
 d/b/a 7 Star Furniture; MOHAMMAD ALDAOU;
 FRANK DOE; and DAVID ALDAOU a/k/a Akman,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        On August 10, 2021, the Court held a telephonic hearing on Plaintiff’s motion for default

judgment. Counsel Michael Antonio Faillace appeared on behalf of Plaintiff. Defendants did not

appear. In accordance with matters discussed at the conference, Plaintiff’s motion for default

judgment is DENIED WITHOUT PREJUDICE.

        Plaintiff has failed to allege adequately that the individual Defendants were his employers

under the Fair Labor Standards Act and the New York Labor Law. The allegations in the

Complaint are copied verbatim from those asserted in Fallon v. 18 Greenwich Avenue, LLC, 1:19-

cv-9579-MKV, 2021 WL 1105066 (S.D.N.Y. Mar. 23, 2021), and fail to establish employer

liability for the reasons explained in that Opinion and Order. Similarly, Plaintiff’s allegations in

the Complaint with respect to the corporate Defendants are too general and conclusory to establish

liability by default.

        Furthermore, Plaintiff’s default judgment application consists solely of an affidavit of Mr.

Faillace, Plaintiff’s counsel, who does not have personal knowledge of the assertions he makes.
          Case 1:20-cv-04789-MKV Document 46 Filed 08/10/21 Page 2 of 2




Plaintiff presents no evidentiary support from any competent witness with personal knowledge of

relevant facts and circumstances. There is no affidavit from Plaintiff himself.

       In short, Plaintiff has failed to present a sufficient record for the Court to conclude that

default judgment is appropriate. See Shah v. N.Y. State Dep’t of Civil Serv., 168 F.3d 610, 615 (2d

Cir. 1999) (“The dispositions of motions for entries of defaults and default judgments . . . are left

to the sound discretion of a district court because it is in the best position to assess the individual

circumstances of a given case and to evaluate the credibility and good faith of the parties.” (quoting

Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 95 (2d Cir. 1993))).

       Accordingly, Plaintiff’s default judgment motion is DENIED WITHOUT PREJUDICE.

The Clerk of Court is respectfully requested to close docket entry 41.



SO ORDERED.

                                                       ___ ______
                                                               ____________
                                                                         ________
                                                                               ____
                                                                                  ____
                                                                                     _ ______
                                                        _________________________________ ___
                                                                                           ____
                                                                                            ___
                                                                                              ___
Date: August 10, 2021                                  MARY   YK  AY VYSKOCIL
                                                                KAY    VYS
                                                                        YS
                                                                        YSKOCI   CIIL
      New York, NY                                             States D
                                                               St
                                                       United States    isttrict Judge
                                                                        is
                                                                       District




                                                   2
